DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by VX2000 (VX2000 The industrial 3d printer; already of record), and as evidenced by voxeljet (voxeljet VX2000 Sand process, https://www.youtube.com/watch?v=M02f4JXeSXA ; already of record).  Regarding claim 33:
The voxeljet VX2000 printer has a build volume of 2000 x 1000 x 1000 mm (Technical Data: Process), the 1000 mm depth anticipates the claimed range.  As evidenced by the Sand process video at times 00:15-00:25 and 01:05-01:45 the VX2000 has a powder module (job box) which comprises a powder chamber and a carrying device (the surface lower and then is recoated, which indicates the presence of a carrying device) as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VX2000 (VX2000 The industrial 3d printer; already of record), and as evidenced by voxeljet (voxeljet VX2000 Sand process, https://www.youtube.com/watch?v=M02f4JXeSXA ; already of record).
Regarding claim 14:
See remarks regarding claim 33.  It is noted that the VX2000 has a depth of 1000 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the claimed greater than 1000 and the disclosed 1000 are so mathematically close that the difference between the claimed values is virtually negligible absent any showing of unexpected results or criticality in a predictable art (MPEP 2144.05 I, 2nd paragraph).
Regarding claim 20:
Since the surface moves down to accept the newly deposited layer in the VX2000 then there is a drive device for the carrying device.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VX2000, in view of Boswell (U.S. PGPub 2017/0028471; already of record).  Regarding claim 17, VX2000 is silent to:
Wherein the powder chamber comprises a plurality base body segments, respective ones of the plurality of base body segments comprising an interior room that defines a respective portion of the powder room
In the same field of endeavor Boswell teaches a powder chamber that is defined by a plurality of segments (Figure 2, heating elements 122 and insulating elements 130).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the segments of Boswell, since they allow for an even temperature through the powder bed when they include a heater (paragraph 0108).
Regarding claim 19:
As seen in Figure 2 of Boswell any needed number of segments is used.


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VX2000, in view of Boswell and Flesch et al (U.S. PGPub 2013/0309420; herein Flesch, already of record).  Regarding claims 16 and 18:
As previously discussed VX2000 in view of Boswell makes obvious a segments powder chamber.  VX2000 and Boswell do not show the chamber being cylindrical.
In the same field of endeavor Flesch shows that powder build chambers can be hollow cylinders (Figure 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a cylindrical build chamber since it has been held that the configuration of a claimed article is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed article was significant (MPEP 2144.04 IV B).  In this instance there would be no difference between a rectangular or cylindrical build chambers, all the moving parts would act the same.

Claims 21-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over VX2000, in view of Grasegger et al (U.S. PGPub 2012/0291701; herein Grasegger, already of record).  Regarding claims 21-22:
VX2000 is silent to the type of drive used.  In the same field of endeavor Grasegger teaches the use of a ball screw drive for moving the build surface (paragraph 0016).  A ball screw covers the limitations linear drive, thread drive, and ball type.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the ball screw drive of Grasegger, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance the ability of a skilled artisan to decide what type of drive mechanism to use is well within their abilities since there are only so many types to choose from, thus there would be no undue experimentation to decide what type can be or is best to use for a certain application.
Regarding claim 23, VX2000 is silent to:
Wherein the drive device comprises a plurality of adjustment actuators
In the same field of endeavor Grasegger teaches using a plurality of adjustment actuators (Figure 2 spindles 3 with spindle nuts 6)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the plurality of adjustment actuators of Grasegger, since it allows for smooth and even Z axis displacement (paragraph 0057)
Regarding claim 24, Grasegger further teaches:
Wherein respective ones of the plurality of adjustment actuators comprises:
A first adjustment element coupled with the carrying device (As seen in Figure 2 the top of the spindles 3 are connected to the lift platform 2); and
A second adjustment element coupled with the support structure (As seen in Figure 2 the bottom of the spindles 3 are connect to framework 7)
Regarding claim 25, Grasegger further teaches:
Wherein the first adjustment element and the second adjustment element are parallel to a movement axis of the carrying device (As seen in Figure 2, the spindles 3 are parallel to the movement Z axis)
Regarding claim 26, Grasegger further teaches:
Wherein the plurality of adjustment actuators are connected with one another by at least one cross connection structure (Figure 2, belt 8, framework 7, or lift platform 2 can be seen as the cross connection structure)
Regarding claim 27, Grasegger further teaches:
Wherein the at least one cross connection structure comprises one or more of:
An upper cross connection structure (the lift platform 2);
A middle cross connection structure (belt 8); and
A lower cross connection structure (framework 7)
Regarding claim 29, Grasegger further teaches:
Wherein the drive device comprises a motor-driven drive unit configured to operate the plurality of adjustment actuators (Figure 2, motor 9)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over VX2000 and Grasegger, and in further view of Gardiner et al (U.S. PGPub 2017/0232679; herein Gardiner, already of record).  Regarding claim 28, VX2000 and Grasegger are silent to:
Wherein the plurality of adjustment actuators respectively comprise a plurality of telescoping adjustment elements
In the same field of endeavor Gardiner teaches telescoping adjustment elements (Figure 1A, telescopic supports).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the telescopic elements of Gardiner, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a skilled artisan in a predictable art would know the available options in actuators and would be able to decide on a proper design for the apparatus at hand.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over VX2000, in view of Buller et al (U.S. PGPub 2015/0367415; herein Buller, already of record).  Regarding claim 30, VX2000 is silent to:
Wherein the carrying device comprises a heater
In the same field of endeavor Buller teaches a heated carrying device (paragraph 0224).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the heater of Buller, since it always for the creation of temperature gradients.



Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over VX2000, in view of Pialot et al (U.S. PGPub 2015/0202687; herein Pialot, already of record).  Regarding claims 31 and 32:
VX2000 is silent to the sealing element and bellows.
In the same field of endeavor Pialot teaches bellows 70 in Figure 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the bellows of Pialot, since they protect the other parts of the apparatus from the powder (paragraph 0070).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10919226. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is entirely disclosed in the previously patented claims.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743